United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-10938
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HUGH MASTERS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                          (4:06-CR-3-2)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Hugh Masters appeals the 41-month sentence

imposed following his guilty plea conviction for theft of mail

matter, in violation of 18 U.S.C. § 1708.        The district court

applied a ten-level increase to the base offense level because

Masters was responsible for more than $120,000 of intended loss.

See U.S.S.G. § 2B1.1(b)(1)(F) (2005).

     For the first time on appeal, Masters argues that the district

court’s estimate of the amount of intended loss is not supported by

the record.    He argues that there is no evidence that he or his co-

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
aider and abetter, Debra Sheffield, intended their theft of the

mail to result in loss equaling the $153,408 worth of checks and

money orders contained therein and that there was only evidence

that Sheffield cashed $300 worth of money orders.        This argument is

substantially different from those Masters raised in the district

court and, thus, it is reviewed for plain error.         United States v.

Villegas, 404 F.3d 355, 358 (5th Cir. 2005); FED. R. CRIM. P. 52(b).

     For the purpose of § 2B1.1(b)(2), intended loss is “the

pecuniary harm that was intended to result from the offense.”

§ 2B1.1, comment. (n.3(A)(ii)).    “‘Pecuniary harm’ means harm that

is monetary or that otherwise is readily measurable in money.”              §

2B1.1, comment.   (n.3(A)(iii)).        “The   court   need   only   make   a

reasonable estimate of the loss” based on available evidence.

§ 2B1.1, comment. (n.3(C)).

     In determining the amount of intended loss, the district court

relied on the USPIS agent’s testimony that the opened mail found in

Masters’s and Sheffield’s motel room and in the motel dumpster had

contained checks and money orders with the total face value of

$153,408.   The agent also testified that Sheffield admitted to

cashing two money orders worth $300 taken from the stolen mail.

     Masters has failed to show that the district court erred in

determining that Masters intended losses equaling the face value of

the checks and money orders missing from the stolen mail which he

and Sheffield had possessed.           Moreover, the district court’s

calculation of the amount of loss is a question of fact and

                                   2
“‘questions of fact capable of resolution by the district court can

never constitute plain error.’”       United States v. Chung, 261 F.3d
536, 539 (5th Cir. 2001) (citation omitted).      Accordingly, Masters

has not shown that the district court committed error, plain or

otherwise, in estimating the amount of loss.

     AFFIRMED.




                                  3